DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Species D and L, claims 1-5, 13, 17, 22, and 27-30, in the reply filed on December 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-12, 14-16, 18-21, and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
3.	MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of August 20, 2021 was not granted in the decision of September 20, 2021, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of August 20, 2021 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief 


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 13, 17, 22, 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claims 1-5, 13, 17, 22, 27-30 are directed to method of generating an artificial fluorescent image of cells. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the steps of receiving a brightfield image, applying a trained model to generate the artificial fluorescent image based on the brightfield image, and receiving the artificial fluorescent image, indicating if the cells are alive or dead, outputting the artificial fluorescent image and generating a report.  However, the step of applying a trained model is either a mathematical algorithm or a mental process.  Mental processes are a judicial exception.  The courts have found mathematical algorithms to be drawn to the judicial exception of an abstract idea (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Dependent claims 2-5, 13, 17, 22, and 27 recite additional mental steps, mathematical steps, and the data to be used in the judicial exception. Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  While the instant claims do recite a processor, memory, brightfield 
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the addition elements of receiving an image, outputting images, generating a report, a processor and memory.  However, the steps of receiving an image, outputting images, and generating a report and the components of a processor and memory are well-understood, routine, and conventional elements of a general computer. In addition, the instant claims recite a brightfield microscope and well plate, which are well-understood, routine, and conventional devices of taking images of cells. Reciting such well-understood, routine, and conventional elements do not transform a judicial exception into patent eligible subject matter. In addition, the recitation of the specific types of data to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are merely specifying the types of data for a data gathering step. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 17, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raphaeli et al. (U.S. 2019/0065905 A1)
	Regarding claims 1 and 27, Raphaeli et al. disclose a system that includes receiving a brightfield image generated by brightfield microscopy imagining modality of at least a portion of cells included in a specimen (Fig. 5 and 6, paragraph [0042]);  applying to the brightfield image, ate least one trained model wherein the trained model is trained to generate the artificial fluorescent imaged based on the brightfield image (paragraph [0039]), and receiving the artificial fluorescent image from the trained model (paragraph [0033]).
	Regarding claim 17, Raphaeli et al. teach generating a report based on the artificial fluorescent image (paragraphs [0034]-[0036]). 
	Regarding claim 28, Raphaeli et al. teach where the brightfield microscope imaging modality comprises a brightfield microscope (paragraph [0030]). 
	
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-5, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Raphaeli et al. (U.S. 2019/0065905 A1) as applied to claims 1, 17, 27 and 28 above, and further in view of Theodorakis et al. (US 2017/0336392 A1). 
Raphaeli et al. is applied as above. 

	However, Raphaeli et al. does not teach where the system is an organoid analysis system or indicates if the cells in the specimen are alive or dead. 
	Regarding claim 2, Theodorakis et al. teach that the specimen comprises at least one tumor organoid (paragraph [0084]). 
	Regarding claim 3, Theodorakis et al. teach that the artificial fluorescent image is indicative of whether the portion of the cells included in the specimen are alive or dead (paragraph [0084]). 
	Regarding claim 4, Theodorakis et al. teach where the tumor organoid is associated with colorectal cancer, gastric cancer, breast cancer, lung cancer, an endometrial cancer, a colon cancer, a head and neck cancer, an ovarian cancer, a pancreatic cancer, a gastric cancer, a hepatobiliary cancer or genitourinary cancer (paragraph [0007]). 
	Regarding claim 5, Theodorakis et al. teach where the tumor organoid is plated on a well plate comprising at least ninety six wells. (paragraph [0007]). 
	Regarding claim 29, Raphaeli et al. in view of Theodorakis et al. teaches a system that includes receiving a brightfield image generated by brightfield microscopy imagining modality of at least a portion of cells included in a specimen (Raphaeli et al., Fig. 5 and 6, paragraph [0042]);  applying to the brightfield image, ate least one trained model wherein the trained model is trained to generate the artificial fluorescent imaged based on the brightfield image (Raphaeli et al.,  paragraph [0039]), and outputting the artificial fluorescent image to at least one of memory (Raphaeli et al., paragraph [0033]) or a display (Raphaeli et al., Fig 1, paragraph [0036]). In addition, Theodorakis et al. teach that the specimen comprises at least one tumor organoid (Theodorakis et al. paragraph [0084]) and that the artificial fluorescent image is indicative of whether the portion of the cells included in the specimen are alive or dead (Theodorakis et al. paragraph [0084]).

	It would have been obvious for one of ordinary skill in the art, at the time of filing, to combine the methods of Raphaeli et al. and Theodorakis et al.  Theodorakis et al. teach that their method offers the benefit of rapid high throughput screening of anti-cancer therapeutic composition utilizing spheroid (Theodorakis et al. paragraph [0006]). One of ordinary skill in the art would have been motivated to gain this benefit by incorporating the techniques of Theodorakis et al. with Raphaeli et al.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success since the model of Raphaeli et al. may be trained with the images of Theodorakis et al. (Raphaeli et al. paragraph [0050]).

9.	Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raphaeli et al. (U.S. 2019/0065905 A1) in view of Theodorakis et al. (US 2017/0336392 A1) as applied to claims 1-5, 17, 27-30 above, and further in view of Garsha et al. (US 20120200694 A1).
Raphaeli et al. and Theodorakis et al. are applied as above. 
Regarding claim 13, Theodorakis et al. teaches generating a viability value based on the concatenated images (paragraph [0084]).
However, Theodorakis et al. does not teach concatenating the brightfield image to the artificial image to generate a concatenated image. 
Garsha et al. teaches concatenating the brightfield image to the artificial image to generate a concatenated image (paragraph [0042]). 
. 

10.	Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Raphaeli et al. (U.S. 2019/0065905 A1) in view of Theodorakis et al. (US 2017/0336392 A1) as applied to claims 1-5, 17, 27-30 above, and further in view of Stamatoyannopoulos et al. (WO 2019/018693 A1).
Raphaeli et al. and Theodorakis et al. are applied as above. 
However, Raphaeli et al. and Theodorakis et al. do not teach where the trained model comprises a generator and the generator being trained in part by a discriminator. 
Stamatoyannopoulos et al. teach a method where the trained model comprises a generated and the generated being trained in part by a discriminator (paragraph [0085]).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the methods of Raphaeli et al., Theodorakis et al., and Stamatoyannopoulos et al. teach that their generator trained by a discriminator uses backpropagation to produce better images (paragraph [00110]). Thus, one of ordinary skill in the art would have been motivated to incorporate the methods of Stamatoyannopoulos et al. with Raphaeli et al., Theodorakis et al. to gain better images.  Furthermore, one of ordinary skill would have had a reasonable expectation of success to modify the trainer of Raphaeli et al. with the characteristics of Stamatoyannopoulos et al. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/             Primary Examiner, Art Unit 1631